Bell, J.
This was a suit by a wife to cancel a deed alleged to have been made by her husband to his sister to defeat a judgment in favor of the plaintiff for temporary alimony and attorney’s fees. In view of the relationship between the grantor and grantee, and other circumstances which might be considered as badges of fraud, the bona fides of the transaction was a question for the jury, and it was error to grant a nonsuit. Coulter v. Lumpkin, 100 Ga. 784 (2) (28 S. E. 459); Hilburn v. Hightower, 178 Ga. 534 (4) (173 S. E. 389); Greene v. Matthews, 31 Ga. App. 265 (120 S. E. 434).

Judgment reversed.


All the Justices concur.

Louis II. Foster and A. A. Owen, for plaintiff.
M. G. Hides, Leward Hightower, and D. T. Pye, for defendants.